Citation Nr: 1011227	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only. 

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran had active service from February 1961 to 
February 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The issue of entitlement to specially adapted housing and 
entitlement to automobile and adaptive equipment or adaptive 
equipment only are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Other matters

In a rating decision dated in August 2009, the RO denied 
service connection for disability of the right foot 
characterized as loss of use of the right foot finding the 
evidence did not show the Veteran had loss of use of the 
right foot related to his service-connected right knee 
disability or related to service.  In an August 2009 letter, 
the RO informed the Veteran of its decision and provided 
notice of his appellate rights.  There is no indication in 
the claims file that the Veteran filed a notice of 
disagreement with the denial of service connection for 
disability of the right foot characterized as loss of use of 
the right foot, and that issue is not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued). 


FINDING OF FACT

The Veteran is not service connected for a disability that is 
productive of blindness in both eyes with 5/200 visual acuity 
or less or includes the anatomical loss or loss of use of 
both hands, nor does the medical evidence show the existence 
of such disability.  


CONCLUSION OF LAW

The criteria for special home adaptation grant have not been 
met.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2009), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  During the 
course of the appeal, there were revisions to 38 C.F.R. 
§ 3.159.  These revisions are effective as of May 30, 2008.  
73 Fed. Reg.  23,353-23,356 (April 30, 2008).  The final 
rule, among other changes, removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  

In this case, prior to the initial adjudication of his claim, 
the RO, in a May 2007 letter, notified the Veteran of the 
information and evidence needed to substantiate and complete 
a claim for a special home adaptation grant, what evidence VA 
would obtain and what information or evidence he should 
provide.  With this letter, the RO fulfilled the VA duty to 
notifiy.  

The Board further finds that VA has fulfilled the duty to 
assist requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims 
folder, namely the Veteran's extensive VA treatment records.  
The Board has considered obtaining a clarifying medical 
opinion or examination; however, as will be discussed in 
greater detail below, the Board finds that there is 
substantial evidence already of record so as to allow the 
Board to render an informed decision on the claim.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Among other criteria, entitlement to a grant for necessary 
special home adaptations requires permanent and total 
service-connected disability that is due to one of the 
following: (1) blindness in both eyes with 5/200 visual 
acuity or less; or (2) includes the anatomical loss or loss 
of use of both hands.  The assistance referred to in this 
section will not be available to any Veteran more than once.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

Service connection is in effect for left total knee 
replacement, rated as 30 percent disabling; right menisectomy 
with residual instability, rated as 30 percent disabling; 
traumatic arthritis, right knee, rated as 10 percent 
disabling; gastritis rated as noncompensably disabling; and 
hemorrhoids rated as noncompensably disability.  The Veteran 
is in receipt of total disability rating based on 
unemployability due to service-connected disabilities 
effective from August 1999.  

There is no basis upon which the Veteran qualifies for a 
special home adaptation grant under 38 U.S.C.A. § 2101(b).  
Service connection is not in effect for any visual impairment 
or for any disability involving the upper extremities, and 
the Veteran has not contended that such is warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the Veteran is not service connected for 
either of the disabilities required to make him eligible, 
namely blindness in both eyes with 5/200 visual acuity or 
less or for disability with anatomical loss or loss of use of 
both hands, entitlement to a special home adaptation grant 
under 38 U.S.C.A. § 2101(b) is not warranted, and the claim 
must be denied as legally insufficient.  



ORDER

Entitlement to a special home adaptation grant under the 
provisions of 38 U.S.C.A. § 2101(b) is denied.  

REMAND

The remaining issues on appeal are entitlement to an 
automobile and adaptive equipment or adaptive equipment only, 
and entitlement to specially adapted housing.  

A certification of eligibility for financial assistance in 
the purchase of an automobile or other conveyance and 
necessary adaptive equipment will be made where the Veteran's 
service-connected disabilities result in one of the 
following:  (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the Veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2009).  

An 'eligible person' is one who, because of injury or disease 
incurred or aggravated during active military service, is 
entitled to receive VA compensation for loss, or permanent 
loss of use, of a hand or foot, or for permanent impairment 
of vision of both eyes, with central visual acuity of 20/200 
or less in the better eye, or central visual acuity of more 
than 20/200 if there is a field defect in the better eye, or 
for ankylosis of a knee or a hip.  38 U.S.C.A. § 3901; 
38 C.F.R. §§ 3.808, 17.156.  

The term 'loss of use' of a hand or foot is defined at 
38 C.F.R. § 3.350(a)(2) and § 4.63 (2009) as that condition 
where no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the elbow or knee with the use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  

Examples of what is deemed as constituting loss of use of a 
foot include extremely unfavorable ankylosis of the knee, 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more.  
38 C.F.R. §§ 3.350(a)(2)(a), 4.63(a).  Complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve will be taken as loss of use of the 
foot.  38 C.F.R. §§ 3.350(a)(2)(b), 4.63(b).  

Eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) may be granted if a 
veteran is entitled to compensation for permanent and total 
disability due to: (1) the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (2) blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury that so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion, although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).  

As noted earlier, service connection is in effect for left 
total knee replacement, rated as 30 percent disabling; right 
menisectomy with residual instability, rated as 30 percent 
disabling; traumatic arthritis, right knee, rated as 
10 percent disabling; gastritis rated as noncompensably 
disabling; and hemorrhoids rated as noncompensably 
disability.  The Veteran is in receipt of total disability 
rating based on unemployability due to service-connected 
disabilities effective from August 1999.  

The available medical evidence shows that the Veteran 
sometimes uses a motorized wheelchair and that on other 
occasions he uses a walker or cane.  Although this does not 
meet the criteria for automobile and adaptive equipment or 
specially adapted housing, it does show a possibility that 
the Veteran can meet the criteria.  In this regard, in a 
letter dated in May 2000, the orthopedic surgeon (also a VA 
physician) who later performed one of the Veteran's total 
knee replacements said that because of his knees the Veteran 
could not stand or walk without the use of an electric 
scooter or wheelchair.  Later, at a VA orthopedic examination 
in February 2004, the Veteran was noted to have a long 
history of traumatic arthritis involving both knees with 
right total knee replacement in November 2002 and left total 
knee replacement in January 2003.  At the examination, the 
Veteran reported that subsequent to the total knee 
replacements, both knees remained not only stiff but painful, 
and he was dependent on a scooter to walk distance and used 
crutches in order to ambulate within his home.  

Later medical records, which are dated during the appeal 
period, indicate the Veteran has continued to use a motorized 
scooter and walker, but in addition to bilateral knee 
disabilities, those records also show increasing complaints 
associated with residuals of right tibia fracture with 
nonunion, for which service connection is not in effect.  In 
this regard, in May 2008, the Veteran's VA primary care 
physician said the right ankle nonunion fracture was 
definitely an indication for adaptive equipment as the 
Veteran's combination of the bilateral knee degenerative 
joint disease with chronic pain, status post arthroplasty, 
and right tibial nonunion fracture made the Veteran unstable 
and prone to falls and serious injuries.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  In this case, 
clinical findings or comments by medical professionals 
pertaining to criteria for consideration in the claims on 
appeal are not of record.  The Board therefore finds that a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims file) so that the medical evaluation will be 
a fully informed one should be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for his bilateral 
knee disabilities.  After the Veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  Of particular interest are 
medical records from the VA Medical 
Center in Richmond, Virginia, dated from 
July 2009 to the present.  All attempts 
to procure records should be documented 
in the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.  

2.  Then, arrange for a VA examination, 
with an appropriate examiner, to 
determine the extent of the Veteran's 
service-connected bilateral knee 
disabilities with regard to his specially 
adapted housing and automobile equipment 
claims.  The claims file should be 
provided to the examiner and that it was 
available for review should be noted in 
the examination report.  All indicated 
studies should be performed.  

After examination of the Veteran and 
review of the record, the examiner should 
state whether due to his service-
connected bilateral knee disabilities the 
Veteran has permanent loss of use a foot, 
that is, where no effective function 
remains other than that which would be 
equally well service by an amputation 
stump below the knee with the use of a 
suitable prosthetic appliance.  

In addition, the examiner, the should 
state whether due to his service-
connected bilateral knee disabilities the 
Veteran has loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair where 
the term "precludes locomotion" means 
the necessity for regular and constant 
use of wheelchair, braces, crutches or 
canes as a normal mode of locomotion 
although occasional locomotion by other 
methods may be possible.  

If the Veteran has loss of use of a foot 
or loss of use of both lower extremities, 
but on account of nonservice-connected 
disability (e.g., residuals of fracture 
of the right tibia with nonunion) only, 
the examiner should so state.  

The examiner is requested to provide a 
complete rationale for all opinions.  

3.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO should readjudicate the claim 
of entitlement to automobile and adaptive 
equipment or adaptive equipment only and 
the claim of entitlement to specially 
adapted housing.  If any benefit sought 
on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


